Mr. Chiee Justice Del Toro
delivered the opinion of the court.
There was presented for record in the Registry of Property of Arecibo a deed of judicial sale executed on March 5, 1924, by Juan Velez, marshal of the Municipal Court of Ciales, in the name of the heirs of Salvador González, defendants in an action of debt, in favor of Faustino Rodrí-guez, and the registrar refused to record it for the following reasons: (1) Because the property was not recorded in the names of the defendants; (2) because it was not a case of a vacant inheritance; (3) because the defendants did not sell the property voluntarily in performance of an obligation contracted by their ancestor or show that they were his heirs; (4) because no foreclosure proceeding was brought; (5) because a part of the debt sued for should have been paid by the defendants; (6) because it was not shown that the municipal court had jurisdiction of the defendants, and (7) because the endorsement of the writ of execution by the marshal of Manatí , did not give authority to the marshal of Ciales.
The deed contains only a superficial description of an *787action brought in a municipal conrt to recover $80 interest due on a mortgage loan contracted by tbe ancestor of tbe defendants. It is stated that a default judgment was entered therein. Neither the summons nor the judgment was copied into the deed or exhibited with it.
It is also stated in the deed that after the default judgment had been entered “a writ for its execution was issued by the clerk of the Municipal Court of Manatí and the writ was endorsed to the party of the first part for execution for the reason that the property was situated in that municipality.” On this showing and the further statement in the deed that the property was sold at public auction to Faustino Bodriguez it was sought to have the conveyance recorded in the registry.
It does not appear, therefore, in an authentic manner that the court acquired jurisdiction of the defendants, and it can not be determined whether the endorsement was valid. "What is said concerning it in the deed leads rather to the conclusion that it was void, if application be made of the jurisprudence laid down in the- case of Solá v. Castro et al., 32 P.R.R. 740.
Even if the sale was lawfully made the registrar’s refusal to record it would have to be sustained for the reason that the property was recorded in the name of Salvador González and the action was brought against his heirs to recover the interest due and unpaid by the said heirs; therefore the property should first be recorded in their names in order to record the conveyance to Faustino Bo-driguez. The registry should show who are the heirs so that it may appear that the conveyance was made by the persons having the right to convey.' It is not a case of a vacant inheritance or of foreclosure. The cases of Coy v. Registrar, 22 P.R.R. 403, and Ortiz v. Registrar, 23 P.R.R. 652, cited by the appellant, are not in point. The situation in those cases are distinct from that of this ease.
*788The decision appealed from must be

Affirmed.

Justices Wolf, Aldrey, Hutchison and Franco Soto concurred.